Citation Nr: 1642257	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  07-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to September 29, 2012 for residuals of cold injury of both upper extremities.

2. Entitlement to a rating in excess of 10 percent prior to September 29, 2012 for residuals of cold injury of both lower extremities.

3. Entitlement to a rating in excess of 30 percent as of September 29, 2012 for residuals of cold injury of both upper extremities.

4. Entitlement to a rating in excess of 30 percent as of September 29, 2012 for residuals of cold injury of both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1987.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that during the pendency of the appeal a February 2013 rating decision granted an increased rating of 30 percent for each of the upper and lower extremities pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122, effective from September 29, 2012.  That rating is the maximum allowable under that diagnostic code.  However, as the disabilities may be rated under other analogous diagnostic codes providing higher ratings, those issues remain on appeal.  See 38 C.F.R. §3.103(a) (2015) ("it is the obligation of VA to assist a claimant in developing the facts pertinent to the claim and to render a decision which grants every benefit that can be supported by law"); See also Buie v. Shinseki, 24 Vet. App. 242 (2011).

In September 2012, the Board remanded this case and instructed the RO to obtain updated VA treatment records.  The Remand also instructed the RO to obtain a new VA examination as the Veteran indicated his service-connected disabilities had worsened since the prior examination.  The Board notes that treatment records dated up to June 2014 have been associated with the claims file.  In addition, a new VA examination was obtained in September 2012.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned at a Travel Board hearing in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Prior to September 29, 2012, the Veteran's cold injury residuals of both upper extremities were manifested by arthralgia, numbness, cold sensitivity and color changes.

2.  As of September 29, 2012, the Veteran's cold injury residuals of both upper extremities have been manifested by arthralgia, numbness, cold sensitivity, color changes and hyperhidrosis.

3. Prior to February 17, 2009, the Veteran's cold injury residuals of both lower extremities were manifested by arthralgia, numbness, cold sensitivity and color changes.

4. As of February 17, 2009, the Veteran's cold injury residuals of both lower extremities have been manifested by arthralgia, numbness, cold sensitivity, color changes and mycotic toenails and hyperhidrosis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability prior to September 29, 2012 for cold injury residuals of both upper extremities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

2.  The criteria for a disability rating in excess of 30 percent as of September 29, 2012 for cold injury residuals of both upper extremities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating prior to February 17, 2009 for cold injury residuals of both lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent from February 17, 2009 to September 28, 2012 for cold injury residuals of both lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

5. The criteria for a disability rating in excess of 30 percent as of September 29, 2012 for cold injury residuals of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran received cumulative 38 U.S.C.A. § 5103(a)-compliant notices in October 2005 and June 2008.  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2014 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  

VA has obtained examinations with respect to the Veteran's claim that occurred in November 2005, August 2007, February 2009 and September 2012.  The Board has reviewed the examination reports and finds that they are adequate to adjudicate the increased rating claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of the claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).



Cold Injury of Both Upper and Lower Extremities

The Veteran's service-connected residuals of cold injury of the bilateral upper and lower extremities have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7122, for cold injury residuals, and is assigned a 10 percent disability rating prior to September 29, 2012, and 30 percent disability rating thereafter.  This diagnostic code provides for a 10 percent rating for cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  A 30 percent disability rating is assigned for cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.114, DC 7122 (2015).  

Amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122.  Id. at Note (1).  Each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Id. at Note (2).

1. Factual Background

The Veteran filed his claim for service connection on October 20, 2005.  In November 2005 the Veteran underwent a VA examination.  During the examination the Veteran reported that he noticed his hands and feet turn a waxy-like color and throbbed upon cold exposure.  In addition, he reported experiencing twelve to fifteen episodes of cold sensitivity a week.  The Veteran further reported that his symptoms slightly improved by rubbing his hands, but that it can take thirty minutes for the symptoms to disappear.  In addition, the Veteran reported that he gave up two jobs because they required cold exposure.  The examiner found normal hands and feet bilaterally.  The nail beds were noted to have good capillary refill and normal color.  The pulses were 2+ and symmetrical in radial, dorsalis pedis and posteriod tibialis.  The examiner further found the Veteran's feet warm and sensation intact.  The Veteran was diagnosed with asymptomatic Raynaud's phenomenon.  Based on the examination the Veteran was assigned a 10 percent rating for each extremity effective October 20, 2005.

A May 2006 private medical record shows the Veteran reported complaints of paresthesia in his hands and feet.  The physician also noted concerns of polyarthralgia and polymyalgia.  The physician conducted a rheumatology series examination and found normal hands and feet, but noted a need for additional blood work.  X-ray studies of the hands and feet revealed no long term residual of Raynaud's phenomenon.

In a September 2006 Notice of Disagreement, the Veteran stated that he disagreed with the November 2005 examination report and requested a new examination.  Specifically, the Veteran disagreed with the finding that he did not complain of burning, tingling or numbness.  The Veteran also disagreed with the finding that his skin did not exhibit color changes and asserted that the examination was conducted under warm climate controlled conditions.  Similarly, the Veteran further disagreed with the finding that his feet were warm to the touch and asserted that he had been wearing shoes and socks prior to the examination.

In a November 2006 statement, the Veteran's spouse reported that she personally witnessed acute episodes where the Veteran's fingers turned white in color and his fingernails turned bluish and cold to the touch.  The spouse also reported that the Veteran's toes exhibited the same symptoms as the fingers.  Further, she asserted that the Veteran complained of migraine headaches during these episodes and that, according to medical research, migraine headaches can be caused by Reynaud's disease.  The Board notes that the Veteran's spouse is a registered nurse, with a bachelor of science in nursing and is a family nurse practitioner.  Another statement by KM, a registered respiratory therapist, asserted that on several occasions she observed the Veteran's hands and feet turn purple.  Upon examination she determined that the Veteran was unable to obtain oxygen saturation.  KM further stated that ice and snow conditions caused the Veteran's hands and feet to turn black and blue, become numb and inhibit his performance of daily activities.  

During an August 2007 VA examination the Veteran reported experiencing tingling, numbness and discoloration of his hands and feet precipitated by any sort of cold temperature.  Symptoms reportedly lasted for about 45 minutes.  In addition, he reported the symptoms have occurred since service.  The Veteran did not report hyperhidrosis, joint pain, problems with recurrent fungal infections, skin ulceration or disturbances of nail growth.  In addition, the Veteran did not report swelling of his hands and feet.  The examiner noted normal skin color and texture.  The examiner did not find intrinsic hand muscle atrophy, ulcerations, abnormal hair growth or fungal infection.  Upper extremities were found to have strong and palpable radial and ulnar pulses bilaterally, bicep and tricep reflexes were noted at 2+, and the examiner found intact sensation and light touch bilaterally.  The lower extremities were found to have appropriate nail growth with no evidence of fungal infection, scars, skin discoloration or clonus.  The dorsalis pedis and posterior tibial pulses were palpable.  The examiner diagnosed the Veteran with Raynaud's phenomenon of the hand precipitated by cold and exposure.

Another VA examination was conducted in August 2007 and examined the peripheral nerves in relation to the service-connected cold residuals.  The examiner found that bilateral upper and lower extremities demonstrated normal muscle mass, tone, strength, and primary sensation and tendon reflexes.  The examiner found no evidence of a peripheral neuropathy and no evidence of any neurologic residuals of cold injury.

An April 2008 VA medical record noted a history of Raynaud's disease for which the Veteran had been prescribed medication in the past.  The Veteran reported that cold weather made his conditions worse.  The physician found no ulceration of the legs or hands and the Veteran denied any other past medical problems.

During an October 2008 Travel Board hearing the Veteran testified that his service-connected residuals of cold injury of the bilateral upper and lower extremities had worsened.  The Veteran testified that his toe and fingernails turned a black purplish color and his feet and hands turned a waxy white.  Further, the Veteran provided positive answers to the following conditions: loss of sense of feeling in the hands and feet; dexterity problems impacting the ability to pick up small objects; and negative effects on his balance affecting his ability to walk.  The Veteran also reported that his service-connected disabilities affected his employment during flare-ups due to the prolonged period of time (fifteen to twenty minutes) in which he waits for his symptoms to subside.  

The Veteran underwent another VA examination on February 17, 2009.  During the examination the Veteran complained of cold sensitization.  The Veteran reported that his hands turn "waxy white" when exposed to cold temperatures, hyperhidrosis of the feet, and daily intermittent numbness in his hands and feet.  The examiner did not find breakdown or alteration of frostbite scars and no disturbance of nail growth.  The Veteran denied swelling in his lower extremities but did report pain radiating into his left leg.  The Veteran further reported that during flare-ups he had to temporarily suspend work as a machine operator.  The examiner noted bilateral 2+ dorsalis pedis pulses, some mycotic toenails, and normal light tough sensation when his feet were tested with a monofilament.  Lastly, the examiner found the Veteran's condition consistent with Raynaud's disease.  X-ray studies of the left foot showed no acute fracture, dislocation, or radiopaque foreign body.  Minimal bilateral arthritic changes of the metatarsophalangeal joints were found with an otherwise negative study.  X-ray studies of the hands showed no abnormalities and the physician noted an essentially negative study.

During an April 2012 Travel Board hearing the Veteran testified that his service-connected cold injuries had worsened.  The Veteran's also reported new symptoms including spasms and cramping.  The Veteran further testified that during flare-ups his finger and toenails turn a "black strip" and one finger "goes in a curve."  Intermittent daily pain was also reported and the Veteran stated that cold conditions made his symptoms worse.  Regarding functional impact on the Veteran's ability to work, he testified that during periods of flare-ups it takes twenty to thirty minutes for his symptoms to subside before he can continue working.  

During a September 2012 VA examination, the examiner noted the following symptoms for the bilateral hands and feet: arthralgia or other pain; cold sensitivity; color change; hyperhidrosis; and numbness.  X-ray studies showed osteoarthritis for the right and left foot.  The examiner found no remaining effective function of the extremities would be equally well served by amputation with prosthesis.  No scars were found, nor were any other pertinent physical findings, complications or conditions.  Regarding functional impact on the Veteran's ability to work, the examiner noted that flare-ups caused the Veteran to temporarily stop his work as a machine operator due to a decreased grip and tingling sensation.  In a September 2012 addendum opinion, the examiner found that X-ray studies showed punctuating calcification in the soft tissue of the left hand.  Based upon this examination, the RO increased the Veteran's rating to 30 percent disabling for each of the bilateral upper and lower extremities.

The Veteran's VA medical records also show treatment for his service connected disabilities.  December 2008 and September 2010 VA medical records note Raynaud's disease with conservative treatment measures including avoidance of cold weather and wearing warm clothing.  A September 2011 record notes asymptomatic Raynaud's disease with conservative treatment measures including avoidance of cold weather and wearing warm dresses and gloves.  A May 2012 record shows complaints of pain in the bilateral hands and feet with pain described as pins and needles and a five on a scale to ten.  An October 2012 VA medical record notes asymptomatic Raynaud's disease with complaints of chronic tingling and numbness of the bilateral hands.  The Veteran denied leg swelling or hot/cold intolerance.  A March 2014 VA medical record shows the Veteran again denied leg swelling or hot/cold intolerance and noted asymptomatic Raynaud's disease.





2. Legal Analysis

The Board will first address the period on appeal prior to September 29, 2012.

After review of all the lay and medical evidence the Board finds that cold injury residuals of the bilateral upper extremities more nearly approximate cold sensitivity with color changes to warrant a 20 percent disability rating, but not higher, under DC 7122 during the period on appeal prior to September 29, 2012.  In addition, the Board finds that cold injury residuals of the bilateral lower extremities more nearly approximate cold sensitivity with color changes to warrant a 20 percent disability rating, but not higher, under DC 7122 during the period on appeal prior to February 17, 2009; and a staged rating of 30 percent from February 17, 2009 to September 28, 2012.

The Veteran has consistently reported that his hands and feet exhibited color changes when exposed to cold conditions throughout this appeal period.  The Veteran described his hands turning a "waxy white" with his fingernails turning black and bluish, and has asserted similar manifestation for his feet.  The Board notes that a lay person is competent to report observable manifestations of the Veteran's cold injury residuals.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Veteran can assert that his hands and feet change color when exposed to cold conditions.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In addition, these observations were confirmed by statements from the Veteran's spouse, a registered nurse, and KM, a registered respiratory therapist.  These statements add significant evidentiary weight as they were made by individuals who have medical training and expertise on which they relied in making their statements.  While the November 2005, August 2007 and February 2009 VA examiners did not find or note color changes to the hands or feet, the Veteran asserted that those examinations were conducted in temperature controlled environments that did not provide conditions necessary to manifest those conditions.  Lastly, the September 2012 VA examiner did find bilateral hands and feet color adding credence to the positive observations noted above.  

As such, the evidence weighs in favor of finding the Veteran's bilateral upper and lower extremities were manifested by cold sensitivity with color changes prior to September 29, 2012; thus warranting a 20 percent disability rating under DC 7122.  The medical evidence of record does not show the bilateral upper extremities manifested by tissue loss, nail abnormalities, locally impaired sensation, hyperhidrosis, or X-ray abnormalities prior to September 29, 2012.  More importantly, the Veteran has not asserted that his upper extremities were manifested by such conditions during this period on appeal.  Thus, the Board finds that a rating higher than 20 percent is not warranted for the Veteran's cold injury residuals of the bilateral upper extremities prior to September 29, 2012.

However, the Board notes that the February 17, 2009 VA examiner found mycotic toenails and the Veteran reported hyperhidrosis of the feet.  Thus, the Board finds that a staged 30 percent disability rating is appropriate for the Veteran's cold injury residuals of the bilateral lower extremities from the date of February 17, 2009 VA examination to September 28, 2009.  

Accordingly, the Board finds that cold injury residuals of the bilateral upper extremities prior to September 29, 2012 warrant a 20 percent disability rating, but not higher, under DC 7122.  In addition, the Board finds that the cold injury residuals of the bilateral lower extremities prior to February 17, 2009 warrant a 20 percent disability rating, but not higher, and a staged 30 percent rating from February 17, 2009 to September 28, 2012, under DC 7122.

The Board will now address the period on appeal as of September 29, 2012.

The Veteran is currently in receipt of a 30 percent disability rating for each of his upper and lower extremities as of September 29, 2012, the highest rating available for his cold injury residuals under DC 7122.  The Board has also considered separate ratings for Raynaud's phenomenon; however, as noted in the April 2007 and September 2007 supplemental statement of the case, that disability has been used to support a rating under DC 7122.  Thus, no separate rating is available for that disability for either the upper or lower extremities.  See 38 C.F.R. § 4.114, DC 7122, Note (1) (2015).

The Board has also considered other potentially applicable diagnostic codes for the Veteran's cold injury residuals.  The Veteran's cold injury was to his hands and feet.  Accordingly, the residuals of the injury to his feet could be evaluated under DC 5284, applied to foot injuries not otherwise described in the rating schedule.  However, the only higher rating the Veteran would be able to obtain under this code is 40 percent which requires actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  In addition, under DC 5125 the highest rating available for loss of use of the hand is 70 percent for the major extremity and 60 percent for the minor extremity.  There are other ratings available for limitation of motion of individual digits under DC 5228-5230; however the highest rating available under those diagnostic codes is 20 percent.  More importantly, there is no indication in the evidence of record that the Veteran has lost the use of either hands or feet, and he has never asserted that his cold injury residuals have resulted in loss of use of either bilateral extremity.  Accordingly, the Board finds no higher rating could be assigned under these alternative diagnostic codes for the Veteran's cold injury residuals based on the evidence of record.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for cold injury residuals of the bilateral upper and lower extremities during this appeal period.  Consequently, the benefit-of-the-doubt rule does not apply to this period on appeal and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that throughout the period on appeal the Veteran's service-connected cold injury residuals of the bilateral upper and lower extremities were adequately contemplated by the regular schedule rating criteria.  The Veteran was found to have arthralgia, cold sensitivity, color changes, hyperhidrosis and numbness.  The Veteran is currently rated under 38 C.F.R. § 4.114, DC 7122, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected cold injury residuals of the bilateral upper and lower extremities.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, is not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating of 20 percent, but not more, prior to September 29, 2012 for residuals of a cold injury of both upper extremities is granted.

Entitlement to a rating in excess of 30 percent as of September 29, 2012 for residuals of a cold injury of both upper extremities is denied.

Entitlement to a rating of 20 percent, but not more, prior to February 17, 2009 for residuals of a cold injury of both lower extremities is granted.

Entitlement to a rating of 30 percent from February 17, 2009 to September 28, 2012 for residuals of a cold injury of both lower extremities is granted.

Entitlement to a rating in excess of 30 percent as of September 29, 2012 for residuals of a cold injury of both lower extremities is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


